 



EXHIBIT 10.1

 



FIRST AMENDMENT TO AMENDMENT NO. 4 AND WAIVER TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDMENT NO. 4 AND WAIVER TO CREDIT AGREEMENT (this
“First Amendment”) is entered into as of June 14, 2017, by and among Lower Lakes
Towing Ltd. (“Lower Lakes”), Lower Lakes Transportation Company (“LLTC”), Grand
River Navigation Company, Inc. (“Grand River”), Black Creek Shipping Company
(“Black Creek”, together with Lower Lakes, LLTC and Grand River, the
“Borrowers”), Rand LL Holdings Corp. (“Parent”), Rand Logistics, Inc. (“Rand”),
Rand Finance Corp. (“Rand Finance”), Lower Lakes Ship Repair Company Ltd. (“LL
Ship Repair”), Lower Lakes Towing (17) Ltd. (“LL 17”), Black Creek Shipping
Holding Company, Inc. (“Black Creek Holding”, together with Parent, Rand, Rand
Finance, LL Ship Repair and LL 17, the “Guarantors”; and the Guarantors,
together with the Borrowers, the “Credit Parties”), the lenders from time to
time party to the Credit Agreement (as hereinafter defined) (collectively, the
“Lenders”) and Bank of America, N.A., as agent (in such capacity, the “Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement (as
hereinafter defined), and if not defined therein, in Amendment No. 4 (as
hereinafter defined).

 

RECITALS

 

WHEREAS, reference is made to (i) that certain Credit Agreement, dated as of
March 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time prior to the Effective Date referred to below, the “Credit
Agreement”), by and among the Borrowers, certain other credit parties from time
to time thereto, the Lenders and the Agent, (ii) that certain Amendment No. 4
and Waiver to Credit Agreement, dated as of May 31, 2017 (“Amendment No. 4”), by
and among the Credit Parties, the Lenders and the Agent, and (iii) that certain
Term Loan Credit Agreement, dated as of March 11, 2014 (as amended, restated,
supplemented or otherwise modified from time to time prior to the Effective
Date, the “Second Lien Credit Agreement”), by and among Rand, Parent, the
Borrowers, Lightship Capital LLC, as lender (in such capacity, the “Second Lien
Lender”), and Guggenheim Corporate Funding, LLC, as agent;

 

WHEREAS, upon the Borrowers’ request, Agent and the Lenders have agreed, subject
to the terms and conditions set forth herein, to amend Amendment No. 4 as
provided herein;

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1            Amendment. As of the Effective Date, the defined term
“Waiver Period” set forth in Section 2(c) of Amendment No. 4 is hereby amended
by replacing the date “June 14, 2017” appearing therein with the date “June 30,
2017” in lieu thereof.

 

Section 2           Representations and Warranties. Each of the Credit Parties
hereby represents and warrants to Agent and the Lenders as follows:

 

(a)                Each Credit Party is in good standing in its jurisdiction of
incorporation or formation and is duly qualified in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required, except for such jurisdictions where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect, and has all
requisite power and authority to execute, deliver and perform this First
Amendment.

 

(b)                The execution, delivery and performance of this First
Amendment (i) have been duly authorized by all requisite action of the Credit
Parties and (ii) will not (A) contravene the terms of any Credit Party’s
charter, bylaws or other organizational documents, (B) violate any provision of
applicable law, (C) conflict with or result in any material breach or
contravention of, or the creation of any Lien (other than any Permitted
Encumbrance) under, any document evidencing any material Contractual Obligation
to which any Credit Party is a party or any order, injunction, writ or decree of
any governmental authority to which any Credit Party or its property is subject,
or (D) require any approval of any holder of Equity Interests of a Credit Party
or any approval or consent of any Person under any Material Contract of any
Credit Party, other than consents or approvals that have been obtained and that
are still in force and effect. This First Amendment has been duly executed and
delivered by each Credit Party party hereto.

 



 

 

 

(c)                No registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority is required in connection
with the execution, delivery and performance by it of this First Amendment or
the documents and instruments executed in connection herewith, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect.

 

(d)                Each of the Credit Parties represents and warrants that the
execution, delivery and performance by each of the Credit Parties of this First
Amendment and the documents and instruments delivered in connection therewith
have been duly authorized by all necessary corporate action and that this First
Amendment is a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
the enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

 

(e)                No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, Agent, or any Lender.

 

(f)                 No Default or Event of Default has occurred and is
continuing as of the date of the effectiveness of this First Amendment and after
giving effect thereto, and no condition exists which constitutes a Default or an
Event of Default.

 

(g)                Each of the Credit Parties hereby certifies that each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents (as amended through the date hereof) is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof as if
made on the date hereof, notwithstanding the reference to Closing Date in such
representations and warranties, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date.

 

(h)                This First Amendment has been entered into without force or
duress, of the free will of each Credit Party, and the decision of each Credit
Party to enter into this First Amendment is a fully informed decision and such
Credit Party is aware of all legal and other ramifications of each decision.

 

(i)                 Each Credit Party has read and understands this First
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this First
Amendment, has read this First Amendment in full and final form, and has been
advised by its counsel of its rights and obligations hereunder.

 



2 

 

 

(j)                 The security interests granted pursuant to the Collateral
Documents in the Collateral continue to be valid, binding, and enforceable
security interests which secure the Obligations and the Liens created by the
Collateral Documents in the Collateral constitute fully perfected Liens in favor
of the Agent (subject only to the Liens permitted under the Credit Agreement).

 

Section 3            Ratification of Liabilities, etc. Each Credit Party hereby
(a) acknowledges and reaffirms its obligations owing to Agent and the Lenders
under each Loan Document to which it is a party, and (b) agrees that each of the
Loan Documents to which it is a party is and shall remain in full force and
effect. Each Credit Party hereby (i) further ratifies and reaffirms the validity
and enforceability of all of the Liens and security interests heretofore
granted, pursuant to and in connection with any of the Loan Documents to Agent,
on behalf and for the benefit of Agent and the other Secured Parties, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and (ii) acknowledges that all of such Liens and
security interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof (including, without limitation, from after giving effect
to this First Amendment).

 

Section 4            Effect on Loan Documents. (a)  The Credit Agreement and
each of the other Loan Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this First Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or the Lenders under the Credit
Agreement or any other Loan Document. The waivers set forth in Amendment No. 4
(as amended hereby) are limited to the specifics thereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse any future noncompliance with the Loan Documents nor operate as a waiver
of any Default or Event of Default (other than the Specified Default), shall not
operate as a consent to any further waiver, consent or amendment or other matter
under the Loan Documents, and shall not be construed as an indication that any
future waiver or amendment of covenants or any other provision of the Credit
Agreement or any other Loan Document will be agreed to, it being understood that
the granting or denying of any waiver or amendment which may hereafter be
requested by the Credit Parties remains in the sole and absolute discretion of
Agent and Lenders. To the extent that any terms or provisions of Amendment No. 4
(as amended hereby) conflict with those of the Credit Agreement or the other
Loan Documents, the terms and provisions of Amendment No. 4 (as amended hereby)
shall control.

 

(b)                Upon and after the effectiveness of this First Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.

 

(c)                To the extent that any of the terms and conditions in any of
the Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this First Amendment,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified hereby.

 



3 

 

 

(d)                This First Amendment is a “Loan Document” for purposes of the
Credit Agreement and the other Loan Documents.

 

(e)                Any reference in this First Amendment to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).

 

Section 5            Release.

 

(a)                Effective on the date hereof, each Credit Party, for itself
and on behalf of its successors, assigns, and officers, directors, employees,
agents and attorneys, and any Person acting for or on behalf of, or claiming
through it, hereby waives, releases, remises and forever discharges Agent and
the Lenders, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to such Credit Party (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Credit Party ever had, now
has, or might hereafter have against any such Releasee which relates, directly
or indirectly to the Credit Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lenderborrower relationship evidenced by the Loan
Documents, except for the duties and obligations set forth in Amendment No. 4
(as amended hereby). As to each and every Claim released hereunder, each Credit
Party hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(b)                As to each and every Claim released hereunder, each Credit
Party also waives the benefit of each other similar provision of applicable
federal, provincial, or state law (including without limitation the laws of the
state of New York), if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto.

 

(c)                Each Credit Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Credit Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 



4 

 

 

(d)                Each Credit Party, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release.
Each Credit Party further agrees that it shall not dispute the validity or
enforceability of the Credit Agreement or any of the other Loan Documents or any
of its obligations thereunder, or the validity, priority, enforceability or the
extent of Agent’s Lien on any item of Collateral under the Credit Agreement or
the other Loan Documents. If any Credit Party, or any of their respective
successors, assigns, or officers, directors, employees, agents or attorneys, or
any Person acting for or on behalf of, or claiming through it violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

 

Section 6            Construction. This First Amendment and all other agreements
and documents executed and/or delivered in connection herewith have been
prepared through the joint efforts of all of the parties hereto. Neither the
provisions of this First Amendment or any such other agreements and documents
nor any alleged ambiguity therein shall be interpreted or resolved against any
party on the ground that such party or its counsel drafted this First Amendment
or such other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this First Amendment and all other agreements and documents
executed in connection therewith, and that such party knows the contents thereof
and signs the same freely and voluntarily. The parties hereto acknowledge that
they have been represented by legal counsel of their own choosing in
negotiations for and preparation of this First Amendment and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.

 

Section 7            Counterparts. This First Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same Waiver.
Delivery of an executed counterpart of this First Amendment by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this First Amendment. Any party
delivering an executed counterpart of this First Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this First Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this First Amendment.

 

Section 8            Severability. In case any provision in this First Amendment
shall be invalid, illegal or unenforceable, such provision shall be severable
from the remainder of this Waiver and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

Section 9            Further Assurances. The Borrowers and each other Credit
Party agrees to, and to cause any other Credit Party to, take all further
actions and execute all further documents as the Agent may (or at the direction
of the Lenders, shall) from time to time reasonably request to carry out the
transactions contemplated by this First Amendment and all other agreements
executed and delivered in connection herewith.

 



5 

 

 

Section 10        Section Headings. The headings and underscoring of articles,
sections and clauses have been included herein for convenience only and shall
not be considered in interpreting this First Amendment.

 

Section 11        Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Credit
Agreement.

 

Section 12        Governing Law. This First Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.

 

Section 13        Effectiveness. This First Amendment shall become effective at
the time (the “Effective Date”) that all of the following conditions precedent
have been satisfied as determined by the Agent in its sole discretion:

 

(a)                Agreement. The Agent shall have received duly executed
signature pages for this First Amendment signed by the Borrowers, each other
Credit Party, the Agent and the Lenders.

 

(b)                Second Lien Credit Agreement Waiver. Agent shall have
received an amendment to that certain Fifth Amendment and Waiver to Credit
Agreement, dated as of May 31, 2017, in form and substance satisfactory to the
Agent, duly executed and delivered by the parties thereto, which shall be in
full force and effect.

 

(c)                Accuracy of Representations. After giving effect to this
First Amendment, the representations and warranties contained herein, in the
Credit Agreement and in the other Loan Documents, in each case shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

 

(d)                No Contravention. No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein shall have been issued and remain in
force by any Governmental Authority against any Credit Party, the Agent or the
Lenders.

 

(e)                No Default or Event of Default. After giving effect to this
First Amendment, no Default or Event of Default shall have occurred and be
continuing as of the Effective Date.

 

Section 14        Successors and Assign. This First Amendment (i) shall be
binding upon the Credit Parties, the Agent and the Lenders and upon their
respective nominees, successors and assigns, and (ii) shall inure to the benefit
of the Credit Parties, the Agent and the Lenders.

 

Section 15        Amendments. No provision of this First Amendment may be
amended, modified, waiver or supplemented, except by written agreement between
Borrowers, each other Credit Party, Agent and the Lenders.

 

Section 16        SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS FIRST
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING JURISDICTION AND WAIVER
OF JURY TRIAL SET FORTH IN SECTIONS 11.9 AND 11.19 OF THE CREDIT AGREEMENT, AND
SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 



6 

 

 

Section 17        Time of Essence. Time is of the essence of this First
Amendment.

 

[Signature pages to follow]

 



7 

 

 

IN WITNESS WHEREOF, this First Amendment has been executed by the parties hereto
as of the date first written above.

 

  LOWER LAKES TOWING LTD., as a Borrower       By: /s/ Mark S. Hiltwein   Name:
Mark S. Hiltwein   Title: Chief Financial Officer       LOWER LAKES
TRANSPORTATION COMPANY, as a Borrower       By: /s/ Mark S. Hiltwein   Name:
Mark S. Hiltwein   Title: Chief Financial       GRAND RIVER NAVIGATION COMPANY,
INC., as a Borrower       By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein  
Title: Chief Financial       BLACK CREEK SHIPPING COMPANY, INC., as a Borrower  
    By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein   Title: Chief Financial  
    RAND LOGISTICS, INC., as a Guarantor       By: /s/ Mark S. Hiltwein   Name:
Mark S. Hiltwein   Title: Chief Financial       RAND LL HOLDINGS CORP., as a
Guarantor       By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein   Title: Chief
Financial

 



Signature Page to First Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement

 



 

 

 

 

  RAND FINANCE CORP., as a Guarantor       By: /s/ Mark S. Hiltwein   Name: Mark
S. Hiltwein   Title: Chief Financial       LOWER LAKES SHIP REPAIR COMPANY LTD.,
as a Guarantor       By: /s/ Mark S. Hiltwein   Name: Mark S. Hiltwein   Title:
Chief Financial       LOWER LAKES TOWING (17) LTD., as a Guarantor       By: /s/
Mark S. Hiltwein   Name: Mark S. Hiltwein   Title: Chief Financial       BLACK
CREEK SHIPPING HOLDING COMPANY, INC., as a Guarantor       By: /s/ Mark S.
Hiltwein   Name: Mark S. Hiltwein   Title: Chief Financial

 



Signature Page to First Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement

 



 

 

 

  BANK OF AMERICA, N.A., as Agent, an L/C Issuer, Documentation Agent and a
Lender       By: /s/ Adam Seiden   Name: Adam Seiden   Title: SVP       BANK OF
AMERICA, N.A., (acting through its Canada Branch) as Agent, an L/C Issuer, and a
Cdn. Lender       By: /s/ Sylwia Durkiewicz   Name: Sylwia Durkiewicz   Title:
Vice President

 



Signature Page to First Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement

 



 

 

 

  CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as a
Lender       By: /s/ Kenneth Wales   Name: Kenneth Wales   Title: Vice President

 



Signature Page to First Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement

 



 

 

 

  PEOPLES UNITED BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Justin T.
Mills   Name: Justin T. Mills   Title: Vice President

 



Signature Page to First Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement

 



 

 

 

  ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender       By: /s/ Dionne S. Rice  
Name: Dionne S. Rice   Title: First Vice President       By: /s/ Barry Solomon  
Name: Barry Solomon   Title: First Vice President

 



Signature Page to First Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement

 



 

 

 

  THE HUNTINGTON NATIONAL BANK (as successor by merger to FIRSTMERIT BANK,
N.A.), a national banking association, as a Lender       By: /s/ Lynn Alan
Gruber   Name: Lynn Alan Gruber   Title: Vice President

 



Signature Page to First Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement

 

 

 

